Citation Nr: 0931819	
Decision Date: 08/25/09    Archive Date: 09/02/09

DOCKET NO.  07-14 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1965 to August 
1969.  He died in February 1996.  The appellant is the 
Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


FINDINGS OF FACT

1.  The Veteran's death certificate reveals that the Veteran 
died in February 1996 of respiratory failure due to lung 
cancer.  At the time of the Veteran's death, service 
connection was not in effect for any disability.

2.  The Veteran is not presumed to have been exposed to 
herbicides and exposure to herbicides has not otherwise been 
shown by the evidence of record.

3.  The record shows that lung cancer was not present in 
service or for many years thereafter and there is no 
competent medical evidence associating the Veteran's cause of 
death, respiratory failure due to lung cancer, with the 
Veteran's active service.


CONCLUSION OF LAW

A disease or injury incurred in service or of service origin 
did not cause or contribute substantially or materially to 
cause the Veteran's death.  38 U.S.C.A. §§ 1310, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection for the Cause of the Veteran's Death

The surviving spouse of the Veteran seeks service connection 
for the cause of his death.  The appellant contends that the 
Veteran's lung cancer was caused by exposure to herbicides in 
service.  The appellant contends that the Veteran 
participated in combat operations and served with the Navy 
SEALs.  The Veteran died in February 1996 without service 
connection being granted for any disability.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  A 
determination of service connection requires a finding of the 
existence of a current disability and a relationship between 
that disability and injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).  To establish 
service connection, there must be: (1) a medical diagnosis of 
a current disability; (2) medical or, in certain cases, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  
Hickson v. West, 2 Vet. App. 247, 253 (1999).

A Veteran who served in the Republic of Vietnam between 
January 9, 1962, and May 7, 1975, is presumed to have been 
exposed to certain herbicide agents (e.g., Agent Orange) 
during such service, absent affirmative evidence to the 
contrary.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a) (6) 
(iii).  Service connection based on herbicide exposure will 
be presumed for certain specified diseases that become 
manifest to a compensable degree within a specified period of 
time in the case of certain diseases.  38 U.S.C.A. § 1116; 38 
C.F.R. §§ 3.307(a) (6), 3.309(e).

The following diseases are associated with herbicide exposure 
for purposes of the presumption: chloracne or other acneform 
disease consistent with chloracne, Type II diabetes, 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and certain soft-tissue sarcomas.  38 
U.S.C.A. § 1116(a) (2); 38 C.F.R. § 3.309(e).  Generalized 
skin rashes, sebaceous cysts, and furuncles are not among 
those conditions for which the presumption of service 
connection is available.

However, even if presumptive service connection for a disease 
claimed as secondary to herbicide exposure is not warranted, 
VA must also consider the claim on a direct service-
connection basis.  When a disease is first diagnosed after 
service but not within the applicable presumptive period, 
service connection may nonetheless be established by evidence 
demonstrating that the disease was in fact incurred in 
service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In order to establish service connection for the cause of the 
Veteran's death, the evidence must show that a service 
connected disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a).  The 
issue involved will be determined by exercise of sound 
judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the Veteran.  Id.

The service-connected disability will be considered as the 
principal cause of death when such disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  A contributory cause of 
death is inherently one not related to the principal cause.  
In determining whether the service connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
or that it aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312(c)(1).  In order 
to be a contributory cause of death, it must be shown that 
there were "debilitating effects" due to a service 
connected disability that made the Veteran "materially less 
capable" of resisting the effects of the fatal disease or 
that a service connected disability had "material influence 
in accelerating death," thereby contributing substantially 
or materially to the cause of death.  See Lathan v. Brown, 7 
Vet. App. 359 (1995).

Upon examination at separation from service in July 1969 the 
Veteran was not noted to have any lung conditions, including 
lung carcinoma.  The Veteran died in February 1996.  The 
Veteran's cause of death was listed on the death certificate 
as respiratory failure due to lung cancer.  The Board notes 
that lung cancer is a disorder for which a presumption of 
service connection is warranted with presumed or demonstrated 
exposure to herbicides.  See 38 U.S.C.A. § 1116(a) (2); 
38 C.F.R. § 3.309(e).  

Private medical records reveal that the Veteran was first 
treated for lung cancer in May 1995, more than 26 years after 
separation from service.  He was treated with bronchoscopic 
procedures, right thoracotomy, right upper lobe sleeve 
lobectory with partial distal tracheal resection, superior 
vena caval resection and reconstruction with Gore-Tex ring 
graft, and omental transposition.  The Veteran's post service 
treatment records do not indicate any relationship between 
the Veteran's active service and lung cancer.

The service personnel records as well as the Veteran's DD 
Form 214 do not show that the Veteran was ever in the 
Republic of Vietnam.  The personnel records reveal that the 
Veteran served in the United States Coast Guard and was 
stationed aboard the USCGC Campbell and USCGC Taney and 
stationed at Groton, Connecticut, and Monterey, California.  
The Veteran's service personnel records do not reveal that 
the Veteran received any decorations indicative of service in 
the Republic of Vietnam.  The Veteran served as a Radioman.  
The National Personnel Records Center also indicated that his 
file did not include evidence of any service in Vietnam, nor 
do the service personnel records reflect such service.  As 
the Veteran did not have duty or visitation in the Republic 
of Vietnam, the Veteran, therefore, does not qualify for 
presumptive exposure to herbicides.  See 38 C.F.R. 
§ 3.307(a)(6).  

Other than the appellant's statements there is no evidence of 
record that the Veteran was exposed to herbicides in service.  
The Veteran's service personnel records do not reveal that 
the Veteran worked with or came in contact with any 
herbicides.  In addition, in a private treatment note, dated 
in August 1995, the Veteran was noted to have a history of 
cigarette smoking.  The Veteran's private treatment records 
do not make any reference to any reported exposure to 
herbicides in service.  Therefore, service connection for the 
cause of death is not warranted on the basis of exposure to 
herbicides.

The Veteran's service treatment records do not reveal any 
complaint, diagnosis, or treatment for any lung condition, 
including lung cancer.  There is no evidence that the Veteran 
complained of, was diagnosed with, or treated for any lung 
condition, including lung cancer, until more than 26 years 
after separation from service.  There is no indication in the 
Veteran's post service treatment records that his lung cancer 
or respiratory failure may be related to the Veteran's active 
service.  In light of the lack of evidence regarding any in 
service symptoms or treatment for any lung condition, and the 
lack of any competent medical evidence indicating that the 
Veteran's respiratory failure or lung cancer may be related 
to the Veteran active service, the Board concludes that the 
disability, which was first shown many years after service, 
was not incurred in service.  As such, entitlement to service 
connection for the cause of the Veteran's death must be 
denied.

In reaching the decision above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to service connection 
for the cause of the Veteran's death, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in October 2005 that addressed 
the notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the appellant 
of what evidence was required to substantiate the claim and 
of the appellant's and VA's respective duties for obtaining 
evidence.  

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, which includes a claim of 
service connection for the cause of the Veteran's death, 
section 5103(a) notice must be tailored to the claim.  The 
notice should include (1) a statement of the conditions, if 
any, for which a Veteran was service connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Unlike a claim to reopen, an original DIC claim 
imposes upon VA no obligation to inform a DIC claimant who 
submits a nondetailed application of the specific reasons why 
any claim made during the deceased Veteran's lifetime was not 
granted.  Where a claimant submits a detailed application for 
benefits, VA must provide a detailed response.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  

The appellant was not specifically informed that service 
connection was not in effect for any service-connected 
disability.  However, it is clear that the appellant was 
aware of the requirements to establish service connection for 
the cause of the Veteran's death in the situation where 
service connection had not been established during the 
Veteran's lifetime.  In her statements, it is repeatedly 
argued that the Veteran's lung cancer was due to exposure to 
herbicides, exposure which reportedly occurred during 
service, and that therefore service connection is warranted 
for the cause of the Veteran's death.  Accordingly, any error 
in the notice provided to her is harmless.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although the notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to this claimed condition.  

As to VA's duty to assist, the Board observes that VA has 
associated with the claims folder all available service 
treatment records and those identified post-service records 
of his private care that could be obtained.  Regarding VA's 
duty notify the claimant of the inability to obtain records, 
the Board notes that the RO was unable to obtain records the 
appellant identified as potentially relevant from Central 
Maine Medical Center and Bethel Family Health Center.  The RO 
sent a letter to the appellant in April 2006 informing her 
that a follow-up request for records would be sent to Central 
Maine Medical Center but that it was her responsibility to 
see that VA receives the evidence.  Ultimately the records 
were not obtained.  The statement of the case (SOC) dated in 
March 2007 informed the appellant that Central Maine Medical 
Center had not replied to either of the RO's inquiries and 
also informed her that Bethel Family Health Center had 
informed the RO that the Veteran's records had been 
destroyed.  Regarding the Bethel Family Health Center 
Records, it is noted that the RO did not provide notice that 
the records could not be obtained, as is required by 
38 C.F.R. § 3.159(e).  However, there is no prejudice to the 
appellant as the SOC provided such notice and gave her a 
sufficient opportunity to respond before the case was 
transferred to the Board.  In addition, to the extent that 
there was any error in the notice the RO provided to her 
concerning the Central Maine Medical Center records, there is 
also no prejudice as the appellant was informed by the SOC 
that no response had been received from the Center and 
provided her with a sufficient opportunity to respond before 
the case was transferred to the Board.  

To date, VA has not solicited a VA medical opinion to 
determine whether it was at least as likely as not that the 
Veteran's death was related to service.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  In this case, there is no 
competent medical evidence suggesting a link between the 
Veteran's death and any incident in service or disability of 
service origin.  In addition, the Veteran's service personnel 
records do not show that he had service that involved duty or 
visitation in the Republic of Vietnam.  The evidence does not 
show any other reported exposure to herbicides.  Further, 
cancer is not the type of condition that is capable of lay 
observation.  The Board thus finds that the record contains 
sufficient evidence to adjudicate this claim.  The Board 
finds that no additional assistance is required to fulfill 
VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  Therefore, no further 
assistance to the claimant with the development of the 
evidence is required.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


